DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Park et al. (U.S. Patent Application Publication # 2019/0053193 A1) teach “an RA procedure comprising broadcasting multiple SS blocks.”(Fig.32; Paragraph(s) [0328]-[0329]), in view of Anderson et al. (U.S. Patent Application Publication # 2017/0048880 A1) teach “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200]), and Golitschek Edler von Elbwart et al. (U.S. Patent Application Publication # 2020/0008240 A1) teach “Apparatuses, methods, and systems are disclosed for performing an efficient RACH procedure.”(Paragraph [0008]), fail to disclose: “the receiver configured to, on a condition that the RAR is not received during the RAR window and that a hidden node is detected, retransmit the message to the gNB,
wherein the retransmitted message includes a PRACH preamble from the second set.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-5 and 7-10 are also allowed by virtue of their dependency on claim 1.
Regarding claim 11, the best prior art found during the examination of the present, Park et al. (U.S. Patent Application Publication # 2019/0053193 A1) teach “an RA procedure comprising broadcasting multiple SS blocks.”(Fig.32; Paragraph(s) [0328]-[0329]), in view of Anderson et al. (U.S. Patent Application Publication # 2017/0048880 A1) teach “the UE adopts an LBT technique based on the carrier on which the UL grant is received and/or based on the existence of hidden nodes in the system.”(Paragraph [0200]), and Golitschek Edler von Elbwart et al. (U.S. Patent Application Publication # 2020/0008240 A1) teach “Apparatuses, methods, and systems are disclosed for performing an efficient RACH procedure.”(Paragraph [0008]), fail to on a condition that the RAR is not received during the RAR window and that a hidden node is detected, 
retransmitting the message to the gNB, wherein the retransmitted message includes a PRACH preamble from the second set.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 12-13 and 17-20 are also allowed by virtue of their dependency on claim 11.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Cho et al. teach (U.S. Patent Application Publication # 20200107275 A1) teach “During a PRACH procedure, the UE 101 can be configured to retransmit a PRACH preamble one or more times with or without power ramping …” (Paragraph [0066])
faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
January 26, 2022